        Case 7:19-cv-02310-PMH-JCM Document 44 Filed 09/03/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
TRAVIS RUSSELL, individually and on behalf of
all other persons similarly situated who were
employed by LAMOTHERMIC PRECISION
CASTING CORP., A/K/A LAMOTHERMIC
CORP., AND ANY RELATED ENTITIES,
                                 Plaintiff:                                           (PMH)
                                                          Ci vii Action No. 19-cv-2310 (NSR)
                -against-
LAMOTHERMIC PRECISION CASTING CORP.,
A/K/A LAMOTHERMIC CORP., MICHAEL                          JUDGMENT
STEELE, AND DANA CIULLO, A/K/A DONNA
CIULLO, in their representative capacities,


                                Defendants.




       WHEREAS, the Defendants made an Offer of Judgment on August 31, 2020; and

       WHEREAS, the Plaintiff accepted the Offer of Judgment on September I, 2020; and

       WHEREAS, the attorneys for Plaintiff and Defendant jointly move this Court for an
Order and Judgment;

       NOW, THEREFORE be it

       ORDERED AND ADJUDGED, that the Plaintiff's action is settled upon Defendants'
payment of ten thousand ($10,000.00) dollars; and it is

       ORDERED AND ADJUDGED, that this action be dismissed with prejudice.




  Dated September 3, 2020
        New York, New York
                                              Hon. Nelson S. Roman, USDJ
                                              Philip M. Halpern
                                              United States District Judge
